UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LIQUI-BOX, INC. AND LIQUI-BOX
HOLDINGS, INC.,

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

DOC #:
DATE FILED: _ 11/21/2019

Plaintiffs,

 

V.
19 Civ. 7069 (AT)
DAVID S. SMITH (IRELAND) UNLIMITED
COMPANY, DS SMITH (UK) LIMITED, DS ORDER
SMITH INTERNATIONAL LIMITED, DS SMITH
(LUXEMBOURG) S.A R.L., DS SMITH
PACKAGING HOLDING B.V., DAVID S.

SMITH (NETHERLANDS) B.V., DS SMITH
PACKAGING BELITA B.V. AND DS SMITH
HOLDINGS LIMITED,

Defendants.

DAVID S. SMITH (IRELAND) UNLIMITED
COMPANY, DS SMITH (UK) LIMITED, DS
SMITH INTERNATIONAL LIMITED, DS SMITH
(LUXEMBOURG) S.A R.L., DS SMITH
PACKAGING HOLDING B.V., DAVID S.
SMITH (NETHERLANDS) B.V., DS SMITH
PACKAGING BELITA B.V. AND DS SMITH
HOLDINGS LIMITED,

Counterclaim Plaintiffs,

LIQUI-BOX, INC. AND LIQUI-BOX
HOLDINGS, INC.,

Counterclaim Defendants,
-and-

OLYMPUS GROWTH FUND VI, LLP.,

 

Additional Counterclaim Defendant.
ANALISA TORRES, District Judge:

 

The evidentiary hearing on the parties’ motions for injunctive relief scheduled for
November 26, 2019 is ADJOURNED to December 19, 2019, at 11:00 a.m.

SO ORDERED.
Dated: November 21, 2019
New York, New York

ANALISA TORRES
United States District Judge

 
